Title: To George Washington from Major General William Heath, 1 September 1776
From: Heath, William
To: Washington, George



Dear General
    Kingsbridge Sept. 1–1776

The Appearance of the Enemy on Long Island the last Evening, near Newtown, Induced Genl Mifflin to leave Col. Hand’s Battalion at Harlem, & proceed with the other Battalions over Kingsbridge, & take Post on the Heights on the East side of Harlem River, towards Morrisania—Consequently Mount Washington has only Col. Hutchinson’s Regiment, & a Detachment of 300 Men for it’s Defence—It is the Opinion of the General Officers here, that all the Troops which marched Yesterday with Genl Mifflin from the City should be posted over the Bridge, towards Morrisania &c. on the Heights, & that Your Excellency should be sollicited, if the Service will admit of it, To order a Battalion down to Harlem, & that Col. Hand may take post towards Hunt’s Point, & that another Battalion may be ordered, to Mount Washington, This is submitted to Your Excellency’s Determination—We are now going to reconnoitre the Ground, & the Enemy’s Situation as far as we may be able to do it—I have Ordered Col. Hutchinson to push the Sinking the Chevaux de Frise, all in his Power—If your Excellency should

want Teams & an Order for impressing them should be sent here, I suppose a number may be obtained—A number of Boats are immediately wanted to form a Bridge over Harlem River Opposite Mount Washington—I have the Honor to be with great Respect your Excellency’s most humble Servt

Wm Heath

